DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on January 05, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on January 05, 2021 has been entered.
The amendment of claims 1, 5, 8, 9, 12, 14 and 15 is acknowledged.
The cancelation of claims 4 and 11 acknowledged.
The new claims 16-18 are acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive system” and “a controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The drive system in claim 1 is read as the item 110 shown in Fig.2A and Fig.2B (paragraph 18) and the controller is read as the item 140 shown in Fig.4 have a processor and a memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto’743 (US 2012/0181743).
     With respect to claim 15, Akimoto’743 teaches a controller (Fig.13, item 38(8)) for a printing device (Fig.13, item 20), the controller comprising:
     a processor (Fig.13, item 130);
     a memory (Fig.13, item 134 and 142) to store a set of instructions;
     wherein the processor (Fig.13, item 130) access instructions from the memory (Fig.13, item 134 and 142) to: 
     detect, using the sensor (Fig.1, item 4), an alignment of the media that is received and driven along the media path (Fig.2, step S1); 
     control a skew that is applied to the media by the drive system as the media is driven along the media path, the skew causing the media to have predefined offset position of multiple possible predefined media offset positions, including a leftward media offset 
     cause the image rendering sub-system to orient an output image that is formed on the media based on the predefined media offset position (paragraphs 57-58).
     With respect to claim 18, which further limits claim 15, Akimoto’743 teaches wherein the controller (Fig.13, item 38(8)) is to: wherein the controller is to: detect, using the sensor (Fig.1, item 4), an initial skew of the media; and control the skew by increasing a degree of the initial skew to skew the media to the predefined media offset position (Fig.2, steps S2-S4 and paragraph 45-47); 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto’075 (US 2009/0091075), and further in view of Akimoto’743 (US 2012/0181743).
     With respect to claim 1, Yasumoto’075 teaches a printing device (Fig.1, item 60) comprising: 
     a sensor [regarding to the sensors 77 and 78 shown in Fig.3]; 
     a drive system [regarding to the conveyance unit 65 shown in Fig.3] to drive a media along a media path, the media path extending from a media source to an output region [as shown in Fig.1, the paper fed the paper feeding device 61 (a media source) through the conveyance unit 65 to an output region to perform printing]; 
     an image rendering sub-system [as shown in Fig.1, the image forming apparatus 60 is inherent disclosed a rendering sub-system to forming an image on a paper fed from the paper feeding device 61]. ; 
     a controller (Fig.3, item 9) 
     Yasumoto’075 does not teach a controller to: detect, using the sensor, an alignment of the media that is received and driven along the media path; cause the drive system to skew the media to a predefined media offset position of multiple possible predefined media offset positions, including a leftward media offset position that is a number of degrees leftward of a media path axis and a rightward media offset position that is a number of degrees rightward of the media path axis as the media is driven to the image rendering sub-system; cause the image rendering sub-system to orient an output image that is formed on the media based on the predefined media offset position; and wherein 
     Akimoto’743 a controller (Fig.13, item 38(8)) to: 
     detect, using the sensor (Fig.1, item 4), an alignment of the media that is received and driven along the media path (Fig.2, step S1); 
     cause the drive system to skew the media to a predefined media offset position of multiple possible predefined media offset positions, including a leftward media offset position that is a number of degrees leftward of a media path axis and a rightward media offset position that is a number of degrees rightward of the media path axis as the media is driven to the image rendering sub-system (Fig.2, steps S2-S4 and paragraph 45-47); 
     cause the image rendering sub-system to orient an output image that is formed on the media based on the predefined media offset position (paragraphs 57-58); and 
     wherein the drive system outputs the media, with the output image, to have the predefined media offset position at the output region (paragraphs 57-58).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasumoto’075 according to the teaching of Akimoto’743 to skew the paper to perform printing according to the calculated skew amount because this will allow enhance the quality of the printouts. 
     With respect to claim 2, which further limits claim 1, Yasumoto’075 teaches wherein the drive system includes a first roller and a second roller, positioned to move the media through the media path (Fig.3, and paragraph 59).  
claim 3, which further limits claim 2, Yasumoto’075 does not teach wherein the controller causes the drive system to skew the media by altering at least one of a rotational speed or direction of rotation of at least one of the rollers.  
     Akimoto’743 teaches wherein the controller causes the drive system to skew the media by altering at least one of a rotational speed or direction of rotation of at least one of the rollers (paragraph 47).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasumoto’075 according to the teaching of Akimoto’743 to control the rollers to be moved independent from each other with respect to the speed and direction of rotation to skew the paper because this will allow the paper to be skewed more effectively. 
     With respect to claim 5, which further limits claim 1, Yasumoto’075 does not teach wherein the controller is responsive to a setting, to cause the drive system to skew the media to the predefined media offset position.  
     Akimoto’743 teaches wherein the controller is responsive to a setting, to cause the drive system to skew the media to the predefined media offset position [as shown in Fig.13, the controller unit 38(8) controls all of the operations of the printer 20. Therefore, the controller unit (Fig.13, item 38(8)) is considered to fore, the controller (Fig.2, item 120) is considered to a setting, to cause the drive system to skew the media to one of multiple possible predefined media offset positions according to the steps shown in Fig.2].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasumoto’075 
     With respect to claim 6, which further limits claim 5, Yasumoto’075 does not teach wherein the controller applies the setting to a first output job, to cause each media of the first output job to have the predefined media offset position at the output region.  
     Akimoto’743 teaches wherein the controller applies the setting to a first output job, to cause each media of the first output job to have the predefined media offset position at the output region [as shown in Fig.13, the controller unit 38(8) controls all of the operations of the printer 20. Therefore, the controller unit (Fig.13, item 38(8)) is considered to fore, the controller (Fig.2, item 120) is considered to apply the setting to a first output job, to cause each media of the first output job to have the predefined media offset position at the output region according to the steps shown in Fig.2 for each job including a first job is considered being configured according to the type of paper designated in the job to be printed].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasumoto’075 according to the teaching of Akimoto’743 to skew the paper to perform printing according to the calculated skew amount because this will allow enhance the quality of the printouts. 
     With respect to claim 7, which further limits claim 6, Yasumoto’075 does not teach wherein the controller applies the setting to a second output job, to cause each media of the second output job to have an alternative media offset position at the output region.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yasumoto’075 according to the teaching of Akimoto’743 to skew the paper to perform printing according to the calculated skew amount because this will allow enhance the quality of the printouts. 
    With respect to claim 16, which further limits claim 1, Yasumoto’075 does not teach wherein: the sensor is to detect an initial skew of the media; and the drive system is to increase a degree of the initial skew to skew the media to the predefined media offset position.
     Akimoto’743 teaches wherein: the sensor (Fig.1, item 4) is to detect an initial skew of the media; and the drive system is to increase a degree of the initial skew to skew the media to the predefined media offset position (Fig.2, steps S2-S4 and paragraph 45-47); 

     With respect to claims 8-10, 12-14 and 17, they are method claims that claim how the printing device of claims 1-3, 5-7 and 16 to skew media to be printed.  Claims 8-10, 12-14 and 17 are obvious in view of Yasumoto’075 and Akimoto’743 because the claimed combination operates at the same manner as described in the rejected claims 1-3, 5-7 and 16. In addition, the reference has disclosed a printing device to skew media to be printed, the process (method) to skew media to be printed is inherent disclosed to be performed by a processor in the printing device when the printing device performs the operation to skew media to be printed.
Cited Art
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Shim’180 (US 2008/0193180) discloses a medium detecting device to detect information corresponding to a printing medium fed through a medium transport path, includes a detecting unit to detect a contour form information of the printing medium; and a discriminating unit to determine a format of the printing medium and feeding information based on the contour form information of the printing medium detected by the detecting unit.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674